Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2018/0093563 (Matijevich et al. hereinafter) in view of US PG Pub No. 2013/0264347 (Fujita hereinafter).
In re claim 1, with reference to Figs. 1-4, Matijevich et al. discloses: A gas fuel storage device for a vehicle, comprising: a case (108) mounted on a lower side part of a vehicle body and disposed under the vehicle body (see Fig. 3); a plurality of storage spaces separated by partitions (see sidewalls of cradles 108); a plurality of gas containers (105) disposed one by one in the plurality of storage spaces (see Fig. 1A); and a multi-valve (140) provided and connected to a pipe portion (125) of the gas container.
Matijevich et al. fails to disclose wherein the cases form one case.
However, with reference to Figs. 10 and 11, Fujita discloses a fuel container (62) wherein a lower case (101) spans the lower portions of the fuel storage portions of the container (62).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have joined the lower cases of Matijevich et al. to form one protective lower case as taught by Fujita, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, pages 5-6, applicant has not disclosed any criticality for the claimed limitations.
In re claim 2, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the multi-valve includes a first valve that discharges a gas fuel stored in the gas container to an engine, a second valve that introduces the gas fuel supplied from an outside of the case into the gas container, and a port that is connected to the pipe portion (valve 140 is described as “a high pressure fill and check valve”, paragraph 0026).
In re claim 3, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the case includes: a front casing portion (left portions 108 in Fig. 1A) disposed in front of a rear wheel suspension; a rear casing portion disposed behind the rear wheel suspension (right portion 108 in Fig. 1A); and a middle casing portion provided between the front casing portion and the rear casing portion, and a bottom surface of the middle casing portion is disposed above a bottom surface of the front casing portion and a bottom surface of the rear casing portion by a certain value (middle casing formed by integrated one-piece casing as modified in re claim 1 above, see paragraph 0027 of Matijevich et al. regarding accommodating of chassis suspension geometry).
In re claim 4, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the rear wheel suspension is disposed under the middle casing portion (as in re claims 1 and 3 above).
In re claim 5, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the pipe portion includes: a plurality of front pipes (left pipes 125 in Fig. 1A) that connect between pipe connecting portions provided on upper side parts of the gas containers housed in the front casing portion; a plurality of rear pipes (right pipes 125 in Fig. 1A) that connect between pipe connecting portions provided on upper side parts of the gas containers housed in the rear casing portion; a middle pipe (middle pipe 125) disposed in the middle casing portion to be connected to the front pipe portion and the rear pipe portion; and a multi-pipe disposed between the middle pipe and the multi-valve to be connected to the middle pipe and the multi-valve.
[AltContent: textbox (Multi-valve)]
[AltContent: textbox (Front-Rear Direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle pipes)][AltContent: arrow][AltContent: textbox (Front pipes)][AltContent: arrow][AltContent: textbox (Rear pipes)][AltContent: arrow][AltContent: textbox (Multi-pipe)][AltContent: arrow]
    PNG
    media_image1.png
    446
    750
    media_image1.png
    Greyscale

In re claim 6, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein each of the front pipes connects between the pipe connecting portions of the gas containers arranged in a line in a front-rear direction in the front casing portion (see fig. 1A above).
In re claim 7, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein each of the rear pipes connects between the pipe connecting portions of the gas containers arranged in a line in a front-rear direction in the rear casing portion (see fig. 1A above).
In re claim 8, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the partition wall portion includes: a plurality of first diaphragm portions arranged in a left-right direction; and a plurality of second diaphragm portions arranged in a front-rear direction and disposed perpendicular to the first diaphragm portion (front/rear, and left/right sidewalls of cradles 108/110 of Matijevich contain gas containers 105), and the gas container is inserted into a storage space enclosed by the first diaphragm portion and the second diaphragm portion to be supported while being into contact with the first diaphragm portion and the second diaphragm portion (See Fig. 1A).
In re claim 9, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including wherein the gas container is vertically disposed in the storage space (absent any directional frame of reference, the “top” of the gas container 105 is facing upwards, such that the gas container is considered “vertically disposed”).
In re claim 10, with reference to the Figs. noted above, Matijevich et al. in view of Fujita discloses the claimed invention including a lower case, and the lower case includes a mounting member (111) fastened to the vehicle body.
Matijevich et al. fails to disclose an upper case. 
However, Fujita discloses a lower and upper case (76) surrounding the fuel containing portion (62) of the tank assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an upper case to the lower case of Matijevich et al. as taught by Fujita for the purposes of thermally insulating the fuel tank from vehicle exhaust systems (Fujita paragraph 0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733